DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detector configured to detect… a second detector configured to detect… a determiner configured to determine… and a fusion solid object recognizer configured to…” in claim 1 (and by dependency, claims 2-4, which do not further describe any physical apparatus to implement the steps of claim 1) and “first detector configured to detect… second detector configured to detect…” in claim 5 [note: the limitations in the latter part of claim 5 are not interpreted under 35 USC 112 6th/f as they are implemented by circuitry].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizko et al. (US 20100225764 A1) in view of Sriram et al. (US 20190294889 A1).
Regarding claims 1 and 5, Nizko et al. disclose a traveling environment recognition apparatus comprising: a first detector configured to detect a solid object that is in a first search region set outside of a vehicle (detect and identify vehicle and pedestrian traffic passing through a toll booth, [0008] [a toll booth is a “region set outside of a vehicle” as the cameras are not within the vehicle itself], approach sensor 340, see 342 for FOV in Fig. 6, [0061]); a second detector configured to detect a solid object that is in a second search region set outside of the vehicle such that at least a part of the second search region overlaps with the first search region (approach sensor 350, see 352 for FOV in Fig. 3, portion 342b of the first approach field of view 342 overlaps with the second approach field of view 352, [0061], “Advantageously, such an arrangement of approach sensors 340, 350 can provide a highly effective coverage of the approach volume 306. This helps prevent the object of interest 304 from slipping past the approach sensors 340, 350 to avoid detection. Furthermore, the first and second approach fields of view 342, 352 overlap where the object of interest is most likely to be found, which increases accuracy and reliability of the system 300”, [0062]); wherein the fusion solid object recognizer compares a set threshold with a parameter based on a distance from the vehicle to the first detected solid object and a distance from the vehicle to the second detected solid object, to recognize the fusion solid object using a worst value of respective detection results of the first and second detected solid objects when determining that the first detected solid object and the second detected solid object are near the vehicle, and recognize the fusion solid object using a mean value of the respective detection results of the first and second detected solid objects when determining that the first detected solid object and the second detected solid object are far from the vehicle (a first state of an occupancy volume absent an object of interest, “A sensor is calibrated to the first state of the occupancy volume absent an object of interest. For example, the background detections of the sensor may be processed to obtain averages of background detections at experienced detection ranges and detection magnitudes, With respect to claim 5 in particular, circuitry is described ([0120]-[0122]) [examiner interprets that the first state, which is the area absent an object of interest, can be considered as far from the vehicle, hence why there is nothing detectable in the region next to the car, in which case Nizko et al. indicate calculating a mean value; and interprets the second state, which has an object of interest, can be considered a solid object are near the vehicle, in which case a “weaker in magnitude”/ “weaker detections” is interpreted as the claimed “worst value”]

Though Nizko et al. indicates “the detections may represent the same of object of interest” ([0105]) and “The size of the time gap 794c may help distinguish whether time blocks 792b and 792d represent the same object” ([0107]), Nizko et al. do not explicitly disclose a determiner configured to determine whether a first detected solid object detected by the first detector and a second detected solid object detected by the second detector are a same solid object, in an overlapping region of the first search region and the second search region; and a fusion solid object recognizer configured to integrate the first detected solid object and the second detected solid object which are determined to be the same solid object by the determiner, and to recognize the integrated first and second detected solid objects as one fusion solid object. 



Nizko et al. and Sriram et al. are in the same art of detection systems (Nizko et al., abstract; Sriram et al., abstract). The combination of Sriram et al. with Nizko et al. enables the fusion of information from multiple sensors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the fusion of Sriram et al. with the invention of Nizko et al. as this was known at the time of filing, the combination would have predictable results, and as Sriram et al. indicate “These approaches leverage both image data representative of fields of view of multiple image sensors, such as cameras, and spatial information regarding the area, to provide precise object tracking across the sensors. In addition, these approaches may allow for tracking of an object to be effectively handed-off as an object leaves one field of view and enters another, as well as effectively accounting for gaps in sensed data, such as where the object becomes obscured in a field of view or reenters the field of view from a gap in the sensed data” ([0041]) and “By clustering the location coordinates, sets of the location coordinates that correspond to the same object may reliably be determined and used to form a trajectory… the location coordinates may be more reliably grouped. Thus, more accurate trajectories may be formed from the location coordinates” ([0173]-[0174]), indicating ways this can increase the object tracking reliability of the system described by Nizko et al..

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizko et al. (US 20100225764 A1) and Sriram et al. (US 20190294889 A1) as applied to claim 1 above, further in view of Nakamura (US 20160325702 A1).

Regarding claim 2, Nizko et al. Sriram et al. disclose the traveling environment recognition apparatus according to claim 1. Sriram et al. partially teach set threshold is variable depending on a vehicle speed of the vehicle (“The threshold may be set by using information about the typical speeds (the parameter can be learned or can be input from an expert) and the period of time at which the clustering is performed. As a specific and non-limiting example, the threshold may be set to 10 meters”, [0179], “Based at least in part on the speed of movement (e.g., inferred through learning or input by experts), infeasible matchings may be eliminated. The distance threshold may be set to a pre-determined distance,” [0205]), however another reference is provided to make this more explicit. 

Nakamura teaches a set threshold is variable depending on a vehicle speed of the vehicle (a first threshold setting unit that sets one or more thresholds so as to correspond to a traveling speed of the vehicle or a relative speed signal related to the relative speed between a vehicle and another movable objects such as another vehicle; and a determining unit that compares a level of the output signal of the acceleration sensor with the one or more thresholds to determine the occurrence of a collision, abstract, time-change characteristics of the second threshold are set in accordance with the vehicle absolute or relative speed, [0017], Ranging system 6 can be provided in various forms such as, one or more cameras, radar, lidar or any other mechanism capable of determining the relative speed between the present vehicle 1 and another vehicle or a movable obstacle, [0041], a collision determination threshold for the output 

Nizko et al. and Sriram et al. and Nakamura are in the same art of detection systems (Nizko et al., abstract; Sriram et al., abstract; Nakamura, [0005]). The combination of Nakamura with Nizko et al. and Sriram et al. enables the use of a variable threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold of Nakamura with the invention of Nizko et al. and Sriram et al. as this was known at the time of filing, the combination would have predictable results, and as Nakamura indicates by doing so, it is possible to reduce the possibility of collision detection errors ([0017]), thereby increasing the safety of the system described by Nizko et al. and Sriram et al. when used in autonomous driving applications.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizko et al. (US 20100225764 A1) and Sriram et al. (US 20190294889 A1) as applied to claim 1 above, further .

Regarding claim 3, Nizko et al. Sriram et al. disclose the traveling environment recognition apparatus according to claim 1. Nizko et al. Sriram et al. do not disclose the parameter based on the distances is corrected on a basis of a relative speed between the vehicle and the first solid object and a relative speed between the vehicle and second detected solid object.

Nakamura teaches a threshold is changed on a basis of a relative speed between the vehicle and the first solid object and a relative speed between the vehicle and second detected solid object (a first threshold setting unit that sets one or more thresholds so as to correspond to a traveling speed of the vehicle or a relative speed signal related to the relative speed between a vehicle and another movable objects such as another vehicle; and a determining unit that compares a level of the output signal of the acceleration sensor with the one or more thresholds to determine the occurrence of a collision, abstract, time-change characteristics of the second threshold are set in accordance with the vehicle absolute or relative speed, [0017], Ranging system 6 can be provided in various forms such as, one or more cameras, radar, lidar or any other mechanism capable of determining the relative speed between the present vehicle 1 and another vehicle or a movable obstacle, [0041], a collision determination threshold for the output signal (acceleration) of the satellite sensor 2 is set in accordance with the absolute or relative speed of the vehicle, [0050], “For example, the threshold may be stored in advance as a function V.sub.T(V) of which the input is a speed value and the output is a threshold. Moreover, a threshold may be stored in advance in a memory using a vehicle speed as a parameter (for example, a storage area address). The CPU calculates a threshold corresponding 

Nizko et al. and Sriram et al. and Nakamura are in the same art of detection systems (Nizko et al., abstract; Sriram et al., abstract; Nakamura, [0005]). The combination of Nakamura with Nizko et al. and Sriram et al. enables the use of a variable threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold of Nakamura with the invention of Nizko et al. and Sriram et al. as this was known at the time of filing, the combination would have predictable results, and as Nakamura indicates by doing so, it is possible to reduce the possibility of collision detection errors ([0017]), thereby increasing the safety of the system described by Nizko et al. and Sriram et al. when used in autonomous driving applications.

Nizko et al. Sriram et al. and Nakamura do not disclose the parameter based on the distances is corrected.

Kumai et al. teach the parameter based on the distances is corrected (recognize a speed difference between the vehicle and the preceding vehicle, [0007], the target correction unit 22 

Therefore together, Nakamura along with Kumai et al. teach all of the parameter based on the distances is corrected on a basis of a relative speed between the vehicle and the first solid object and a relative speed between the vehicle and second detected solid object.

Nizko et al. and Sriram et al. and Nakamura and Kumai et al. are in the same art of detection systems (Nizko et al., abstract; Sriram et al., abstract; Nakamura, [0005]; Kumai et al., [0013]). The combination of Kumai et al. with Nizko et al. and Sriram et al. and Nakamura enables the use of a correction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the correction of Kumai et al. with the invention of Nizko et al. and Sriram et al. and Nakamura as this was known at the time of filing, the combination would have predictable results, and as Kumai et al. indicate that this will allow travelling control to start or stop according to a user’s intention ([0122]), thereby increasing the safety of the system described by Nizko et al. and Sriram et al. and Nakamura when used in autonomous driving applications.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nizko et al. (US 20100225764 A1) and Sriram et al. (US 20190294889 A1) and Nakamura (US 20160325702 A1) as applied to claim 2 above, further in view of Kumai et al. (US 20170001642 A1).

Regarding claim 4, Nizko et al. Sriram et al. and Nakamura disclose the traveling environment recognition apparatus according to claim 2. Nakamura further teaches a threshold is changed on a basis of a relative speed between the vehicle and the first solid object and a relative speed between the vehicle and second detected solid object (a first threshold setting unit that sets one or more thresholds so as to correspond to a traveling speed of the vehicle or a relative speed signal related to the relative speed between a vehicle and another movable objects such as another vehicle; and a determining unit that compares a level of the output signal of the acceleration sensor with the one or more thresholds to determine the occurrence of a collision, abstract, time-change characteristics of the second threshold are set in accordance with the vehicle absolute or relative speed, [0017], Ranging system 6 can be provided in various forms such as, one or more cameras, radar, lidar or any other mechanism capable of determining the relative speed between the present vehicle 1 and another vehicle or a movable obstacle, [0041], a collision determination threshold for the output signal (acceleration) of the satellite sensor 2 is set in accordance with the absolute or relative speed of the vehicle, [0050], “For example, the threshold may be stored in advance as a function V.sub.T(V) of which the input is a speed value and the output is a threshold. Moreover, a threshold may be stored in advance in a memory using a vehicle speed as a parameter (for example, a storage area address). The CPU calculates a threshold corresponding to the vehicle speed or reads the corresponding threshold from a table in the memory (step S140). The selected threshold is output to an acceleration threshold register that is included in the CPU so as to store thresholds (step S150)”, [0052], “A second embodiment of the present invention will be described. In the second embodiment, the signal processing unit 32 integrates the output signal (acceleration signal) of the front satellite sensor to obtain a vehicle absolute speed signal (which is a relative 

Nizko et al. Sriram et al. and Nakamura do not disclose the parameter based on the distances is corrected.

Kumai et al. teach the parameter based on the distances is corrected (On the other hand, the target correction unit 22 corrects the target value to the recognition result recognized when the driver's intervention operation is ended if the change determination unit 20 determines that the amount of change in the recognition result is equal to or smaller than the change determination threshold and if the difference determination unit 21 determines that the difference is equal to or larger than the difference determination threshold. More specifically, if the change determination unit 20 determines that the amount of change in the speed of the vehicle V is equal to or smaller than the first speed threshold and if the difference determination unit 21 determines that the difference between the speed of the vehicle V when the driver's acceleration/deceleration operation is ended and the target speed is equal to or larger than the second speed threshold, the target correction unit 22 corrects the target speed to the speed of the vehicle V recognized when the driver's acceleration/deceleration operation is ended. Similarly, if the change determination unit 20 determines that the amount of change in the inter-vehicle distance is equal to or smaller than the first inter-vehicle distance threshold and if the difference determination unit 21 determines that the difference between the inter-vehicle distance when the driver's acceleration/deceleration operation is ended and the target inter-vehicle distance is equal to or larger than the second inter-vehicle distance threshold, the target correction unit 22 corrects the target inter-vehicle distance to the inter-vehicle distance 

Therefore together, Nakamura along with Kumai et al. teach all of the parameter based on the distances is corrected on a basis of a relative speed between the vehicle and the first solid object and a relative speed between the vehicle and second detected solid object.

Nizko et al. and Sriram et al. and Nakamura and Kumai et al. are in the same art of detection systems (Nizko et al., abstract; Sriram et al., abstract; Nakamura, [0005]; Kumai et al., [0013]). The combination of Kumai et al. with Nizko et al. and Sriram et al. and Nakamura enables the use of a correction. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the correction of Kumai et al. with the invention of Nizko et al. and Sriram et al. and Nakamura as this was known at the time of filing, the combination would have predictable results, and as Kumai et al. indicate that this will allow travelling control to start or stop according to a user’s intention ([0122]), thereby increasing the safety of the system .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6265991 B1: Here, one of d+ and d- which has a smaller absolute value is selected as d, and if the lateral shift amount d is smaller than a predetermined value dth, it is determined that the detected object is in the vehicle's own lane. Further, the output means 4 outputs the number of the detected objects, the distances to the respective detected objects, the positions of the detected objects relative to the own-vehicle in the lateral direction, and the results of determination as to whether the detected objects are in the vehicle's own lane, through serial communication in accordance with the predetermined communication specifications; US 20030210172 A1: [0100] As another example, an automobile FLS system 122 (FIG. 2) used for purposes including but not limited to collision avoidance is designed to detect objects generally in front of the vehicle. Thus, each application requires a different shape of detection zone 500. [0126] In step 606, the minimum and maximum range thresholds, frequencies R.sub.min and T.sub.BeamRange respectively, and minimum magnitude threshold, T.sub.object, are applied to the averaged FFT output data. The thresholds will be described more fully in conjunction with FIGS. 14A and 14B. Let it suffice to say here that the range thresholds limit detections to those objects that are not too close and not too far from the SOD system, specific to the particular beam pointing angle, so as to detect objects as required within a specified detection zone, for example detection zone 500 (FIG. 10); US 20080169966 A1
[0041] By decreasing the threshold for an object that is rapidly approaching based on a detected relative velocity, an obstacle can be easily detected and a pre-crash system can be US 20140232537 A1: [0051] Moreover, the processing means are then advantageously programmed to compute, for each obstacle, the relative closing speed between said obstacle and the vehicle equipped with said processing means, on the basis of the variations in the level (power, intensity of the magnetic field, etc.) of the presence signal received from the transmitter of said obstacle, and  adjust the threshold value of the distance of activation of the alarm means according to the value of said closing speed. [0052] The aim of this function which consists in estimating the relative closing speed is to modify the detection threshold in order to alert sooner in the event of a fast closing speed and later in the event of a slow closing speed. Moreover, in the event of a distancing (negative closing speed), this function enables the alarm to be stopped; US 20150161881 A1: [0010] According to a sixth aspect of the present invention, in the in-vehicle surrounding environment recognition device of the fifth aspect, it is preferred that the application execution unit recognizes the other vehicle by making a determination as to whether or not an image information value based upon an image within a detection region set in the photographic image is greater than or equal to a predetermined threshold value. And it is preferred that the warning prevention adjustment unit adjusts the level of suppression of output of the warning signal by changing the threshold value according to the relative speed of the other vehicle. [0057] FIG. 41 A figure for explanation of the beneficial effects of reducing erroneous warning that are obtained according to the second embodiment, and shows an example of a case in which the level of warning prevention is adjusted using a method (A), by adjusting a threshold value that is a condition for detection of a three dimensional body; US 20170098131 A1: In one embodiment, for example, system image capture devices 122 and 124) may be positioned at the front and/or the sides of a vehicle (e.g., vehicle 200). The first camera may have a field of view that is greater than, less than, or partially overlapping with, the field of view of the second camera. Further, the first processing device may calculate a disparity of pixels between the images from the main camera and the narrow camera and create a 3D reconstruction of the environment of vehicle 200. The first processing device may then combine the 3D reconstruction with 3D map data or with 3D information calculated based on information from another camera; US 20210006713 A1: More specifically, the image display system 100 is a system used on a vehicle. The image display system 100 has a function of generating an image showing a region around a vehicle on which the image display system 100 is mounted and displaying the image inside the vehicle cabin. In the following description, a vehicle on which the image display system 100 is mounted is often referred to as an “observing vehicle” (meaning a vehicle from which its surroundings are observed).When a vehicle is present within the predetermined distance on each of the left and right sides of the observing vehicle 5, the determiner 221 determines that the first pattern, with a neighboring vehicle on both sides, applies. When a vehicle is present within the predetermined distance on the left side of the observing vehicle 5 and no vehicle is present within the predetermined distance on the right side of the observing vehicle 5, the determiner 221 determines that the second pattern, with a neighboring vehicle only on the left side, applies. When no vehicle is present within the predetermined distance on the left side of the observing vehicle 5 and a vehicle is present within the predetermined distance on the right side of the observing vehicle 5, the determiner 221 determines that the third pattern, with a neighboring vehicle only on the right side, applies. When no vehicle is present within the predetermined distance on either the left or right side of the observing vehicle 5, the 
 
    PNG
    media_image1.png
    628
    458
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661